Citation Nr: 1719846	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-44 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for a neck disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a right heel disability.

7.  Entitlement to service connection for a disability manifested by chest pain.

8.  Entitlement to a disability rating in excess of 10 percent for the right wrist.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 1993 and from December 2003 to April 2005.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and Houston, Texas.  The RO in Houston, Texas has jurisdiction.

The Veteran was originally represented by Disabled American Veterans, but the Veteran revoked representation and is proceeding pro se. 

These matters were previously before the Board, and, in October 2015, these matters were remanded for further development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for headaches and chest pain, as well as disorders of the back, neck, knees, right foot, and right heel.  The Veteran is also seeking an increased disability rating for a right wrist disability.  The Veteran has been granted service connection for fibromyalgia and assigned an initial disability rating of 40 percent.  See February 2017 Code Sheet.  The rating criteria for fibromyalgia anticipates headaches as well as widespread musculoskeletal pain and tender points and therefore, ostensibly disorders effecting: the back, neck, knees, right wrist, right foot, and right heel.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  

The Veteran testified at a personal hearing before the Board in December 2016 that her chest pain sporadically manifests when she is under a great deal of anxiety.  See Transcript pp. 36-37.  The rating criteria for fibromyalgia anticipates psychological symptoms associated with anxiety and depression.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  Additionally, the Board notes that the Veteran has also been previously granted service connection for an acquired psychiatric disorder; see February 2017 Code Sheet; and that the criteria for acquired psychiatric disorders requires VA to take into consideration the severity of all of the Veteran's psychiatric symptoms when assigning a disability rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

As such, the Board has reason to believe that the Veteran may already be receiving compensation for symptoms associated with all of the issues currently before the Board.  The practice of assigning multiple disability ratings for the same underlying symptoms is known as pyramiding and VA regulations direct that such is to be avoided.  38 C.F.R. § 4.14.  Additionally, the presence of a current disability or a disability during the pendency of the appeal is the cornerstone of a claim for service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Finally where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise the lower rating is to be assigned.  38 C.F.R. § 4.7.  Taken together, these principals indicate that - in order for there to be a basis to substantiate the Veteran's claims - the Veteran's claimed disabilities must manifest symptoms distinguishable from her previously service-connected disabilities of fibromyalgia and an acquired psychiatric disorder.  This is sufficient to trigger VA's duty to assist, and the matter must be remanded for additional VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Does the Veteran have a diagnosable chronic back disability with an etiology distinguishable from her diagnosis of fibromyalgia; why or why not; if so what symptoms are associated from this distinguishable diagnosis; and when did they manifest; why; is it at least as likely as not (50 percent or more) that a medical nexus exists between these symptoms and an in-service incurrence; why or why not; is it at least as likely as not (50 percent or more) that these symptoms are proximately due to or aggravated by a previously service-connected disability?  Why or why not?

1b.  Does the Veteran have a diagnosable neck disability with an etiology distinguishable from her diagnosis of fibromyalgia; why or why not; if so what symptoms are associated from this distinguishable diagnosis; and when did they manifest; why; is it at least as likely as not (50 percent or more) that a medical nexus exists between these symptoms and an in-service incurrence; why or why not; is it at least as likely as not (50 percent or more) that these symptoms are proximately due to or aggravated by a previously service-connected disability?  Why or why not?

1c.  Does the Veteran have a diagnosable  bilateral knee disability with an etiology distinguishable from her diagnosis of fibromyalgia; why or why not; if so what symptoms are associated from this distinguishable diagnosis; and when did they manifest; why; is it at least as likely as not (50 percent or more) that a medical nexus exists between these symptoms and an in-service incurrence; why or why not; is it at least as likely as not (50 percent or more) that these symptoms are proximately due to or aggravated by a previously service-connected disability?  Why or why not?

1d.  Does the Veteran have a diagnosis of a right foot disorder with an etiology distinguishable from her diagnosis of fibromyalgia; why or why not; if so what symptoms are associated from this distinguishable diagnosis; and when did they manifest; why; is it at least as likely as not (50 percent or more) that a medical nexus exists between these symptoms and an in-service incurrence; why or why not; is it at least as likely as not (50 percent or more) that these symptoms are proximately due to or aggravated by a previously service-connected disability?  Why or why not?

1e.  Does the Veteran have a diagnosis of a right heel disorder with an etiology distinguishable from her diagnosis of fibromyalgia; why or why not; if so what symptoms are associated from this distinguishable diagnosis; and when did they manifest; why; is it at least as likely as not (50 percent or more) that a medical nexus exists between these symptoms and an in-service incurrence; why or why not; is it at least as likely as not (50 percent or more) that these symptoms are proximately due to or aggravated by a previously service-connected disability?  Why or why not?

1f.  Did the Veteran have a diagnosis of headaches with an etiology distinguishable from her diagnosis of fibromyalgia; why or why not; if so what symptoms are associated from this distinguishable diagnosis; and when did they manifest; why; is it at least as likely as not (50 percent or more) that a medical nexus exists between these symptoms and an in-service incurrence; why or why not; is it at least as likely as not (50 percent or more) that these symptoms are proximately due to or aggravated by a previously service-connected disability?  Why or why not?

1g.  Does the Veteran have a diagnosis of a chest disorder that may or may not be related to anxiety with an etiology distinguishable from her diagnosis of fibromyalgia or an acquired psychiatric disorder; why or why not; if so what symptoms are associated from this distinguishable diagnosis; and when did they manifest; why; is it at least as likely as not (50 percent or more) that a medical nexus exists between these symptoms and an in-service incurrence; why or why not; is it at least as likely as not (50 percent or more) that these symptoms are proximately due to or aggravated by a previously service-connected disability?  Why or why not?

1h.  Does the Veteran have a diagnosis of wrist disorder with an etiology distinguishable from her diagnosis of fibromyalgia; why or why not; if so what symptoms are associated from this distinguishable diagnosis and how severe are they?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




